Citation Nr: 0002075	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right heel pain.

2.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.  

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for residuals of a tonsillectomy, lower back pain, 
and right heel pain.  The veteran appealed the denial of 
service connection for lower back pain and right heel pain to 
the Board of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  The claims folder does not include any competent evidence 
which establishes the existence of a right heel disability.

2.  The claims folder does not include any competent evidence 
which provides a nexus between any present low back disorder 
and any incident of the veteran's military service, to 
include any in-service low back symptoms.


CONCLUSIONS OF LAW

1.  The claim for service connection for right heel pain is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for a low back disorder 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
any claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that establishing service connection 
generally requires (1) medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).  Service connection may 
also be established under § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same disease.  See 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§§ 3.303(b), 3.309(a); Savage, 10 Vet. App. at 495. 

To establish service connection for a claimed disability, the 
facts as shown by the evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  

Factual Background.  The claims folder does not include a 
service entrance examination of the veteran.  There are 
currently no service medical records in the claims folder 
which note treatment for low back pain or right heel pain.  
On service separation examination in July 1996 the veteran's 
spine and feet were noted to be normal.  On his Report of 
Medical History the veteran reported that he was in excellent 
health and he denied a history of recurrent back pain or foot 
trouble.

In December 1996 the veteran submitted his application for 
service connection for low back pain and right heel pain.  He 
stated that he was treated at the Naval Hospital in Okinawa, 
Japan.  

The veteran was examined by the VA in January 1997.  He 
reported that his problems consisted of chronic intermittent 
low back pain with occasional associated numbness in the 
right leg and intermittent pain in the right heel.  He 
injured his low back during basic training in 1992.  
Approximately a year ago he began to have intermittent low 
back discomfort mostly on the right lumbar area with 
occasional associated numbness in the right leg.  It 
especially occurred when he was running.  He also began to 
have intermittent right heel pain.  Examination revealed no 
joint abnormalities.  He had full range of motion in all 
joints.  He was able to sit up and touch the floor with his 
fingers outstretched without difficulty.  His gait was 
normal.  Lasegue's sign was negative, bilaterally.  No motor 
or sensory abnormalities were noted.  He had slight 
tenderness in one small area of his right heel, but without 
any swelling.  The diagnoses were: 1. Right heel spur to be 
ruled out.  2.  Intermittent low back pain with occasional 
associated numbness in the right leg -- possible degenerative 
joint disease or degenerative disk disease lumbosacral spine.  
X-rays of the lumbar spine and right calcaneus were normal.  

Private medical records reflect that the veteran was seen in 
March 1997 for complaints of lower back pain.  He had pain in 
the low back in the sacral area with certain activities such 
as jogging.  He also had intermittent right leg numbness.  
Physical examination of his back revealed decreased patella 
tendon reflex on the right side.  Range of motion of the back 
was within normal limits.  Neurological and muscle 
examinations were normal.  Back sprain was diagnosed.

A document entitled "Health Status" and dated in April 1997 
appears to reflect the results of a chiropractic examination.  
It was reported that the veteran had muscle weakness, spasm, 
stiffness and trigger points, as well as soft tissue swelling 
and inflammation.  The doctor's assessment was vertebral 
subluxation complex at L3-S1.

In July 1998 the veteran submitted statements from a fellow 
serviceman and his Gunnery Sergeant.  They both stated that 
the veteran reported having low back pain and heel pain in 
service.  The Gunnery Sergeant indicated that the veteran was 
treated for lower back and right heel pain in service.  He 
stated that the veteran continued to have such pain.  

Analysis.  Before considering the merits of the claims the 
Board must first determine if the veteran's claims are well 
grounded.  

First element of a well-grounded claim.  In order to 
establish the first element of a well-grounded claim, the 
veteran must present competent evidence of a current dis-
ability in the form of a medical diagnosis.  The veteran's 
statements regarding his disorders and their symptoms, and 
the statements of his service comrades, cannot establish the 
existence of a current disability.  The veteran and his 
service comrades are not competent to establish the existence 
of a current disability as this is an issue of medical 
diagnosis which requires medical expertise in order to have 
probative value.  See Caluza, 7 Vet. App. at 504; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The Court 
has long held that evidence which requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  See 
Espiritu, supra.  Nothing in the claims folder shows that the 
veteran or his service comrades have any of these necessary 
qualifications to render a medical opinion.  While the 
veteran and his service comrades may present competent lay 
evidence regarding symptoms the veteran manifested during 
service, they are not competent to establish that the 
symptoms were diagnostic of a chronic disability.  Likewise, 
they are not competent to establish that any in-service 
symptoms are related to any current disorder from which the 
veteran may suffer.  See Caluza, Grottveit, both supra.  

In reviewing the claims folder the Board has noted that there 
is some question as to whether or not the veteran has a 
current disability of either the low back or right heel.  The 
VA examiner in January 1997 diagnosed right heal pain, rule 
out heel spur, and intermittent low back pain -- possible 
degenerative joint disease or degenerative disc disease.  In 
a recent case the Court addressed the question of whether or 
not pain was a disability for VA purposes.  In Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. December 29. 
1999) the Court held that pain alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  The other diagnoses noted were 
possibilities.  Medical statements which are speculative will 
not support a well-grounded claim.  Franzen v. Brown, 9 Vet. 
App. 235 (1996).

The VA examiner noted "rule out" heel spur and "possible" 
degenerative joint disease and degenerative disc disease.   
The examiner ordered X-rays of the lumbosacral spine and 
right heel.  X-ray examination of the right calcaneus 
subsequently revealed no abnormality, thus ruling out heel 
spur.  Likewise, X-ray examination of the lumbosacral spine 
was negative for any abnormality.

However, the veteran thereafter submitted medical records 
which included diagnoses of back sprain and vertebral 
subluxation complex at L3-S1.  

Inasmuch as the evidence in its entirety is negative for a 
diagnosis of a right heel disability, the Board concludes 
that, with respect to this disorder, the veteran has not met 
the first prong of Caluza, i.e., establishing a current 
disability by medical diagnosis.  Thus, this claim must be 
denied and any further analysis of the right heel claim would 
serve no useful purpose.  However, in view of the medical 
records dated in 1997 which reflect a diagnoses of back 
sprain and vertebral subluxation, the first element of a 
well-grounded claim as to the low back disability is 
established.


Second element of a well-grounded claim.  The Board must next 
determine whether appropriate lay or medical evidence tends 
to show in-service incurrence of a low back disease or 
injury.  As noted by the RO, all service records obtained in 
support of the veteran's claim are negative for any evidence 
of low back disability.  Significantly, the veteran himself, 
when he was examined prior to his release from service in 
July 1996, denied a history of recurrent back pain and 
indicated that he was in excellent health.

However, the veteran has reported that he experienced back 
problems during service and was sent to a "back school" for 
these symptoms.  He has submitted statements from service 
comrades which, in the Board's judgment, establish that he 
did in fact experience back pain during service and was sent 
to a hospital for treatment.  Accordingly, under 38 C.F.R. 
§ 3.303(b), the Board concludes that the second element of a 
well-ground claim as to a low back disability has been 
established to the extend that the veteran has demonstrated a 
"noting" of pertinent low back symptoms during service.

However, while the veteran and his service comrades are 
competent to establish that the veteran experienced features 
or symptoms of low back injury or illness during service, as 
lay persons, they are not competent to provide a diagnosis of 
a low back disorder due to lack of medical expertise.  The 
mere existence of pertinent low back symptomatology during 
service does not necessarily establish the existence of any 
particular low back disorder.  Competent medical evidence is 
required to establish the presence during service of a 
chronic low back disability.  See Savage, 10 Vet. App. at 
497; Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, 
the Board concludes that while pertinent low back symptoms 
were noted during service, there is no basis under 38 C.F.R. 
§ 3.303(b) for establishing that a chronic condition was 
noted during service.  As to chronicity under § 3.303(b), 
although the veteran is currently diagnosed with a low back 
disorder, that diagnosis was first made in 1997, several 
months following his discharge from service.  As noted above, 
while the veteran has argued that he experienced low back 
problems during service, he is only competent to describe the 
symptoms that he has experienced and cannot establish the 
existence of a chronic low back disability during service.  
Indeed, there is no evidence that he was diagnosed with a 
chronic low back disability in service and no such disability 
was identified when he was examined prior to release from 
service or on VA examination shortly after his release from 
service.  Likewise, no medical opinion has been provided 
which would indicate that any symptoms he experienced in 
service were chronic then.  Thus he has not submitted 
competent evidence of a chronic condition during service or 
that he currently suffers from the same chronic condition.  
See 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 
3.307(a), 3.309(a); Savage, supra.  Since the veteran has not 
provided evidence of a chronic low back disorder during 
service, he must provide evidence which links a currently 
diagnosed low back disorder to his military service in order 
to establish a well-grounded claim.


The third element of a well-grounded claim.  There is no 
competent evidence of a link between the currently diagnosed 
low back conditions and in-service injury or disease.  The 
claims file lack any competent evidence linking back strain 
diagnosed in March 1997 or L3-S1 subluxation diagnosed 
shortly thereafter with any incident of service, including 
the low back problems the veteran experienced therein.  As 
the record remains devoid of any competent evidence 
establishing a relationship between any current low back 
disability and any in-service disease or injury, it is clear 
that the veteran's claim of service connection for a low back 
disability must be denied for its failure to meet the third 
prong of Caluza, i.e., competent evidence of a link between a 
current disability and an in-service injury or disease.

Likewise, there is no showing of a nexus between any present 
low back condition and post-service symptomatology, as 
required by Savage, 10 Vet. App. at 495-97.  In Savage, the 
Court held that notwithstanding the noting of pertinent 
symptoms in service and the veteran's showing of post-service 
continuity of symptomatology, medical expertise was required 
to relate the appellant's present disorder etiologically to 
post-service symptoms.  While the veteran is certainly 
competent to report back pain he is not competent to 
attribute it to a cause such as a sprain, vertebral 
subluxation, degenerative joint disease or degenerative disc 
disease.  Thus, even if continuity of symptomatology is 
conceded, a showing of a nexus between such symptoms and 
current disability would require specialized knowledge or 
training and is, thus, beyond the competency of the veteran 
as a lay person.  See Layno, 6 Vet. App. at 470.  There is no 
medical evidence that connects a current diagnosis to post-
service symptomatology.

Accordingly, the Board holds that the third element of a 
well-grounded claim is not met as to the veteran's claim of 
entitlement to service connection for low back disability.

For the reasons stated above, the Board finds that the 
veteran's claims for service connection for a right heel 
disorder and for low back disability are not well grounded, 
and thus he cannot invoke VA's duty to assist in the 
development of his claim.  As the Court stated in Winters v. 
West, 12 Vet. App. 203, 206 (1999), "absent a well-grounded 
claim, the adjudication process must come to a screeching 
halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 (1994), 
the Court scolded VA for proceeding to assist a claimant in 
developing a claim without paying sufficient heed to the 
determination as to whether the claim brought met the 
statutory requirements to be well grounded.  Inasmuch as the 
veteran's claim is not well grounded, the Board has no 
authority to order additional development.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground his 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further, by 
this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make his 
claim well grounded.  

As the veteran's claims of entitlement to service connection 
for low back and right heel disabilities are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).


ORDER

Service connection for right heel pain is denied.  

Service connection for a low back disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

